Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 11-13, 15-21 and 23-24 are allowable. Claims 5, 8, 16-21 and 23-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Category I, Species I-II and Category II, Species I-III, as set forth in the Office action mailed on 03/04/2021, is hereby withdrawn and claims 5, 8, 16-21 and 23-24, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wenting Deng (RN: 74,270) on 8/30/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, the second last line, change the term of “is on” to: --are on--.
In claim 9, line 7, change the term of “is electrically” to: --are electrically--.
In claim 16, line 10, change the term of “a top” to: --the top--.
In claim 16, the fourth last line, change the term of “is on” to: --are on--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the FEOL portion comprises an active layer and isolation sections, which surround the active layer and extend vertically beyond a top surface of the active layer to define an opening within the isolation sections and over the active layer, wherein the isolation sections are formed of silicon dioxide; and each of the isolation sections does not cover the top surface of the active layer; the thermally conductive film resides at least over the top surface of the active layer of the FEOL portion within the opening, wherein the thermally conductive film has a thermal conductivity greater than 10 W/m•K and an electrical resistivity greater than 1E5 Ohm-cm; and the first mold compound resides over the thermally conductive film, wherein: silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound and the active layer" as recited in claim 1, and “the FEOL portion comprises an active layer and isolation sections, which surround the active layer and extend vertically beyond a top surface of the active layer to define an opening within the isolation sections and over the active layer, wherein the isolation sections are formed of silicon dioxide; and each of the isolation sections does not cover the top surface of the active layer; the thermally conductive film resides at least over the top surface of the active layer of the FEOL portion within the opening, wherein the thermally conductive film has a thermal conductivity greater than 10 W/m•K and an electrical resistivity greater than 1E5 Ohm-cm; and the first mold compound resides over the thermally conductive film, wherein: silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound and the active layer” as recited in claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/30/2022